PER CURIAM.
*440Edward P. Dowling, Jr. ("Husband") appeals from the judgment of the Circuit Court of St. Louis County, denying his motion to modify his maintenance obligation owed to Patricia M. (Brady) Dowling ("Wife"). On appeal, Husband argues a substantial and continuing change in circumstances occurred to support modification of maintenance because Wife increased her monthly retirement savings post-dissolution, the motion court relied on an incorrect computation of Wife's reasonable monthly income and expenses, and the motion court misapplied the law when it determined the prohibition on maintenance being used to accumulate capital did not apply in a modification proceeding. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).